Order filed March 1, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-11-00935-CV
                                     ____________

                             RAJ KAMAR VATS, Appellant

                                              V.

                                SMRITA VATS, Appellee


                        On Appeal from the 311th District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2007-22213


                                        ORDER

       This is an appeal from a judgment signed July 11, 2011. Two related cases were
previously filed in the Court of Appeals for the First District of Texas under case numbers
01-11-00329-CV and 01-11-00602-CV.

       It is ORDERED that the appeal docketed under this court’s appellate cause number
14-11-00935-CV is transferred to the Court of Appeals for the First District of Texas
pursuant to Local Rule 3.5. 14th Tex. App. (Houston) Loc. R. 3.5. The Clerk of this
Court is directed to transfer all papers filed in the case, and certify all Orders made, to the
Court of Appeals for the First District of Texas.

                                       PER CURIAM